IN MANDAMUS ON THE MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Relator, The Timken Company, has filed this original action requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to: (1) vacate its determination of the percentage of permanent partial disability ("PPD"); (2) schedule respondent Otho Turner for reexamination by Dr. Akram Sadaka based upon all allowed conditions of the claim; and (3) enter a new determination of the percentage of PPD after considering Dr. Sadaka's amended report. This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.
The magistrate issued a decision, including findings of fact and conclusions of law, recommending that this court issue a writ of mandamus.  None of the parties involved in the present case have filed any objections opposing the magistrate's decision.
After an independent review of the file, we find the magistrate's decision  contains no error of law or other defect on its face.  Accordingly, we adopt the magistrate's decision and grant relator's request for a writ of mandamus pursuant to the reasoning in the magistrate's decision.
Writ of mandamus granted.
BOWMAN and DESHLER, JJ., concur.